DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/22 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 6/6/22 are acknowledged. Any rejection or objection from the 3/2/22 office action that is not addressed below is withdrawn based on the amendments.
	Previously, Group 1 and the species of SEQ ID NO:46 (i.e. DGQEEKAGVVSTGLIGGGATEGRVRVNSAYQDK) were elected. 
	Claims 1-3, 6-11, 15-29, 31, 33, 35-36, 38, 40-59, 64-386 and 388 have been cancelled.
	Claims 60-63 are to a non-elected group.
Claims 60-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/6/17.
	Applicants elected SEQ ID NO:46 which includes SEQ ID NO:36 – GGG – SEQ ID NO:13 (P1-x-P2). The elected species was previously deleted from claims 4 and 13. The instant claims are unclear (see 112 rejection below). Claims 4 and 13 have been interpreted as reading on the elected species. Since the sequences recited in claims 4 and 13 and the elected species are such that the linker (x) is GGG (compare page 48 of the specification) claim 12 is to a non-elected species. 
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/17.
Claims 4-5, 13-14, 30, 32, 34, 37, 39 and 387 are being examined.

Priority
This application is a 371 of PCT/US14/35757 04/28/2014 which claims benefit of 61/854,554 04/26/2013 and claims benefit of 61/966,018 02/14/2014.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/854,554, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With respect to claiming the benefit of a provisional application, MPEP 211.05 states:
“the court held that for a nonprovisional application to be afforded the benefit date of the provisional application, "the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application”; and
“If a claim in the nonprovisional application is not adequately supported by the written description and drawing(s) (if any) of the provisional application (as in New Railhead), that claim in the nonprovisional application is not entitled to the benefit of the filing date of the provisional application”.
In the instant case, the invention as recited in claims 4, 13 and dependent claims include SEQ ID NOs: 10, 16 and 18 (see sequences in Table on page 48 of the specification).
Application No. 61/854,554 recites 2 conjugate sequences (Table 1 page 15) and the 3 subsequences used to make such conjugates. However, such sequences do not correspond to instant SEQ ID NOs: 10, 16 and 18 and there is not adequate support for all of the instantly recited sequences specifically for the P2 groups as claimed. For example, instant SEQ ID NO:18 comprises TRYTLDFDRAQRA as the P2 component. Application No. 61/854,554 recites ATEGRVRVNSAYQDK (Table 1 on page 15) as the P2 component. 
As such, for purposes of searching for prior art a priority date of 2/14/14 is used for instant claims 4-5, 13-14, 30, 32, 34, 37, 39 and 387.

Specification
The specification was objected to in the previous office action and the objection does not appear to have been addressed.
The disclosure remains objected to because of the following informalities: 
37 CFR 1.821(d) recites that the sequence identifier is “SEQ ID NO:” and that each sequence should include a corresponding sequence identifier.
At numerous locations (in relation to the 1/25/16 specification with CS-136/PROV2.3/PCT/US in the upper right hand ) a sequence identifier is missing (see section 00307 line 4, section 00308 line 2, page 42 line 6 and page 51 line 2). Although amendments were made on 10/7/21 such amendments did not address all of the issues (for example, the specification still recites 
    PNG
    media_image1.png
    33
    141
    media_image1.png
    Greyscale
 (section 00307),  
    PNG
    media_image2.png
    36
    381
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    27
    384
    media_image3.png
    Greyscale
 (section 00308), 
    PNG
    media_image4.png
    35
    380
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    21
    384
    media_image5.png
    Greyscale
 (section 00308), 
    PNG
    media_image6.png
    28
    118
    media_image6.png
    Greyscale
 (section 00335) where there is no corresponding sequence identifier. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 13-14, 30, 32, 34, 37, 39 and 387 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The last 2 lines of claims 4 and 13 refer to ‘the peptide’ and mention SEQ ID NO:36. The claims previously mention various peptides including P1 and P2 and the claims also refer to a peptide having the formula P1-x-P2. The specification (section 00328 on page 49 of the 1/25/16 specification) refers to SEQ ID NO: 36 as a variant of peptide G which is described as recognizing an immune response (section 00325; compare P1). It is unclear if ‘the peptide’ in the last 2 lines of claims 4 and 13 is intended to represent the peptide of the formula P1-x-P2 or only P1. The sequences listed in the last 2 lines of claims 4 and 13 appear to correspond to peptides that comprise P1-x-P2 (SEQ ID NOs: 10, 16 and 18) and a peptide that comprises P1 (SEQ ID NO: 36). As such, it is unclear is the peptide of formula P1-x-P2 can merely be SEQ ID NO:36. If the intent is that P1 is SEQ ID NO:36 then it is unclear if P2 is somehow limited. None of the dependent claims clarify the claim scope. Further, the last option for the peptide of claim 13 appears to be -36. The use of a negative number is this context is unclear.
	Although unclear, claims 4 and 13 have been interpreted as comprising peptides that comprise SEQ ID NOs: 10, 16 and 18 as well as a peptide as well as the peptide that corresponds to the elected species (SEQ ID NO:36 – GGG – SEQ ID NO:13). The examined claims have been interpreted as being 101 compliant and have been interpreted as including no new matter.

Claim Rejections - 35 USC § 103
	Claims were previously rejected based on the references cited below. Since the claims have been amended the rejections are updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 387 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 6,995,237; first cited 4/5/17; ‘Zimmermanpatent’) in view of Kis-Toth et al. (‘Arthritogenic T cells drive the recovery of autoantibody-producing B cell homeostasis and the adoptive transfer of arthritis in SCID mice’ International Immunology v24(8) 2012 pages 507-517; ‘Kis-Toth’; first cited 11/27/17).
	Zimmermanpatent teach peptide constructs of formula P1-x-P2 (claim 1) where P2 is an immune modulating peptide and teach 2 specific peptide constructs for treating rheumatoid arthritis one of which comprises DGQEEKAGVVSTGLI-GGGGS-IAGFKGEQGPKG (example 5 columns 10-11).
	Zimmermanpatent does not teach the instantly elected species or a construct that contains instant SEQ ID NO:13.
	Kis-Toth teach that the ATEGRVRVNSAYQDK sequence appears to be the most pathogenic and arthritogenic and the sequence has been identified as a T cell epitope in a group of patients (page 514 first complete paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zimmermanpatent since Zimmermanpatent teach the constructs for treating rheumatoid arthritis (example 5 columns 10-11). Thus one would have been motivated to use the best known P2 for such purpose. Since Kis-Toth teach that the ATEGRVRVNSAYQDK sequence appears to be the most pathogenic and arthritogenic and the sequence has been identified as a T cell epitope in a group of patients (page 514 first complete paragraph) one would have had a reasonable expectation of success. Further, the agents were known and one could have substituted one known agent for another by known methods. With respect to the linker, Zimmermanpatent expressly recognize the linker can be triglycine (column 7 line 29 and example 4). When using the triglycine linker and the P2 domain of Kis-Toth the resulting construct is DGQEEKAGVVSTGLI-GGG-ATEGRVRVNSAYQDK.
	In relation to claims 4 and 387, DGQEEKAGVVSTGLI-GGG-ATEGRVRVNSAYQDK is of formula P1-x-P2 (corresponding to instant SEQ ID NO:36 – x – SEQ ID NO: 13 which comprises instant SEQ ID NO: 36) and is applicants’ elected species and thus would have the function as claimed (further see the claim interpretation above).
In relation to claim 5, ATEGRVRVNSAYQDK is instant SEQ ID NO:13.

Claims 4-5, 13-14, 30, 32, 34, 37, 39 and 387 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 6,995,237; first cited 4/5/17; ‘Zimmermanpatent’) in view of Kis-Toth et al. (‘Arthritogenic T cells drive the recovery of autoantibody-producing B cell homeostasis and the adoptive transfer of arthritis in SCID mice’ International Immunology v24(8) 2012 pages 507-517; ‘Kis-Toth’; first cited 11/27/17) in view of Zimmerman et al. (WO 2012/162564 11-2012; ‘Zimmerman’; first cited 11/27/17).
Zimmermanpatent teach peptide constructs of formula P1-x-P2 (claim 1) including SEQ ID NO: 27 where P2 is an immune modulating peptide and teach 2 specific peptide constructs for treating rheumatoid arthritis one of which comprises DGQEEKAGVVSTGLI-GGGGS-IAGFKGEQGPKG (example 5 columns 10-11).
	Zimmermanpatent does not teach the instantly elected species or a construct that contains instant SEQ ID NO:13 or the details of claim 13 and dependents.
Kis-Toth teach that the ATEGRVRVNSAYQDK sequence appears to be the most pathogenic and arthritogenic and the sequence has been identified as a T cell epitope in a group of patients (page 514 first complete paragraph).
Zimmerman teach constructs comprising P1-x-P2 (claim 1) and teach specific conjugates (pages 37-38) for inducing an immune response (abstract). In sections 00217 and 00218 on pages 79-80 Zimmerman teach that specific conjugates including SEQ ID NOs: 1, 2 and 11 directly develop immature dendritic cells (iDCs) to mature dendritic cells. Further, Zimmerman suggest that the dendritic cells be labeled with particular radioisotopes (page 71 section 00198), that an antibody with specific affinity be conjugated (page 72 lines 1-5), and that a cytokine be conjugated via a lysosomatropic agent (page 73 section 00202). Zimmerman teach that the cells can be tracked to allow for location within a subject’s body (page 71 section 00198).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zimmermanpatent since Zimmermanpatent teach the constructs for treating rheumatoid arthritis (example 5 columns 10-11). Thus one would have been motivated to use the best known P2 for such purpose. Since Kis-Toth teach that the ATEGRVRVNSAYQDK sequence appears to be the most pathogenic and arthritogenic and the sequence has been identified as a T cell epitope in a group of patients (page 514 first complete paragraph) one would have had a reasonable expectation of success. Further, the agents were known and one could have substituted one known agent for another by known methods. With respect to the linker, Zimmermanpatent expressly recognize the linker can triglycine (column 7 line 29 and example 4). When using the triglycine linker and the P2 domain of Kis-Toth the resulting construct is DGQEEKAGVVSTGLI-GGG-ATEGRVRVNSAYQDK. Further, since Zimmermanpatent teach peptide constructs of formula P1-x-P2 (claim 1) and Zimmerman teach constructs comprising P1-x-P2 (claim 1) with additional advantageous features one would have  been motivated to use the known features taught by Zimmerman (page 71 section 00198, page 72 lines 1-5 and page 73 section 00202). One would have had a reasonable expectation of success since the agents were known and one could have combined by known methods.
In relation to claims 4 and 387, DGQEEKAGVVSTGLI-GGG-ATEGRVRVNSAYQDK is of formula P1-x-P2 (corresponding to instant SEQ ID NO:36 – x – SEQ ID NO: 13 which comprises instant SEQ ID NO: 36) and is applicants’ elected species and thus would have the function as claimed (further see the claim interpretation above).
In relation to claims 5 and 14, ATEGRVRVNSAYQDK is instant SEQ ID NO:13.
In relation to claim 13, DGQEEKAGVVSTGLI-GGG-ATEGRVRVNSAYQDK is of formula P1-x-P2 (corresponding to instant SEQ ID NO:36 – x – SEQ ID NO: 13 which comprises instant SEQ ID NO: 36) and is applicants’ elected species and thus would have the function as claimed (further see the claim interpretation above). In sections 00217 and 00218 on pages 79-80 Zimmerman teach that specific conjugates including SEQ ID NOs: 1, 2 and 11 directly develop immature dendritic cells (iDCs) to mature dendritic cells.
	In relation to claim 30, Zimmerman suggest that the dendritic cells be labeled with particular radioisotopes (page 71 section 00198).
	In relation to claim 32, Zimmerman suggest an antibody with specific affinity be conjugated (page 72 lines 1-5).
	In relation to claim 34, Zimmerman suggest that a cytokine be conjugated (page 73 section 00202).
	In relation to claim 37, Zimmerman suggest an antibody with specific affinity be conjugated (page 72 lines 1-5) and suggest that a cytokine be conjugated (page 73 section 00202).
	In relation to claim 39, Zimmerman suggest that a cytokine be conjugated via a lysosomatropic agent (page 73 section 00202).

Response to Arguments - 103
	Although applicants argue that the claims have been amended, the amended claims are addressed above.

Double Patenting
	The rejections below are new rejections necessitated by amendment.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-5, 13-14, 30, 32, 34, 37, 39 and 387 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 6995237 (first cited 4/5/17; ‘Zimmermanpatent’) in view of Kis-Toth et al. (‘Arthritogenic T cells drive the recovery of autoantibody-producing B cell homeostasis and the adoptive transfer of arthritis in SCID mice’ International Immunology v24(8) 2012 pages 507-517; ‘Kis-Toth’; first cited 11/27/17) in view of Zimmerman et al. (WO 2012/162564 11-2012; ‘Zimmerman’; first cited 11/27/17).
Zimmermanpatent teach peptide constructs of formula P1-x-P2 (claim 1) where P2 is an immune modulating peptide including SEQ ID NO: 27 and teach 2 specific peptide constructs for treating rheumatoid arthritis one of which comprises DGQEEKAGVVSTGLI-GGGGS-IAGFKGEQGPKG (example 5 columns 10-11).
	Zimmermanpatent does not teach the instantly elected species or a construct that contains instant SEQ ID NO:13 or the details of claim 13 and dependents.
Kis-Toth teach that the ATEGRVRVNSAYQDK sequence appears to be the most pathogenic and arthritogenic and the sequence has been identified as a T cell epitope in a group of patients (page 514 first complete paragraph).
Zimmerman teach constructs comprising P1-x-P2 (claim 1) and teach specific conjugates (pages 37-38) for inducing an immune response (abstract). In sections 00217 and 00218 on pages 79-80 Zimmerman teach that specific conjugates including SEQ ID NOs: 1, 2 and 11 directly develop immature dendritic cells (iDCs) to mature dendritic cells. Further, Zimmerman suggest that the dendritic cells be labeled with particular radioisotopes (page 71 section 00198), that an antibody with specific affinity be conjugated (page 72 lines 1-5), and that a cytokine be conjugated via a lysosomatropic agent (page 73 section 00202). Zimmerman teach that the cells can be tracked to allow for location within a subject’s body (page 71 section 00198).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zimmermanpatent since Zimmermanpatent teach the constructs for treating rheumatoid arthritis (example 5 columns 10-11). Thus one would have been motivated to use the best known P2 for such purpose. Since Kis-Toth teach that the ATEGRVRVNSAYQDK sequence appears to be the most pathogenic and arthritogenic and the sequence has been identified as a T cell epitope in a group of patients (page 514 first complete paragraph) one would have had a reasonable expectation of success. Further, the agents were known and one could have substituted one known agent for another by known methods. With respect to the linker, Zimmermanpatent expressly recognize the linker can triglycine (column 7 line 29 and example 4). When using the triglycine linker and the P2 domain of Kis-Toth the resulting construct is DGQEEKAGVVSTGLI-GGG-ATEGRVRVNSAYQDK. Further, since Zimmermanpatent teach peptide constructs of formula P1-x-P2 (claim 1) and Zimmerman teach constructs comprising P1-x-P2 (claim 1) with additional advantageous features one would have  been motivated to use the known features taught by Zimmerman (page 71 section 00198, page 72 lines 1-5 and page 73 section 00202). One would have had a reasonable expectation of success since the agents were known and one could have combined by known methods.
In relation to claims 4 and 387, DGQEEKAGVVSTGLI-GGG-ATEGRVRVNSAYQDK is of formula P1-x-P2 (corresponding to instant SEQ ID NO:36 – x – SEQ ID NO: 13 which comprises instant SEQ ID NO: 36) and is applicants’ elected species and thus would have the function as claimed (further see the claim interpretation above).
In relation to claims 5 and 14, ATEGRVRVNSAYQDK is instant SEQ ID NO:13.
In relation to claim 13, DGQEEKAGVVSTGLI-GGG-ATEGRVRVNSAYQDK is of formula P1-x-P2 (corresponding to instant SEQ ID NO:36 – x – SEQ ID NO: 13 which comprises instant SEQ ID NO: 36) and is applicants’ elected species and thus would have the function as claimed (further see the claim interpretation above). In sections 00217 and 00218 on pages 79-80 Zimmerman teach that specific conjugates including SEQ ID NOs: 1, 2 and 11 directly develop immature dendritic cells (iDCs) to mature dendritic cells.
	In relation to claim 30, Zimmerman suggest that the dendritic cells be labeled with particular radioisotopes (page 71 section 00198).
	In relation to claim 32, Zimmerman suggest an antibody with specific affinity be conjugated (page 72 lines 1-5).
	In relation to claim 34, Zimmerman suggest that a cytokine be conjugated (page 73 section 00202).
	In relation to claim 37, Zimmerman suggest an antibody with specific affinity be conjugated (page 72 lines 1-5) and suggest that a cytokine be conjugated (page 73 section 00202).
	In relation to claim 39, Zimmerman suggest that a cytokine be conjugated via a lysosomatropic agent (page 73 section 00202).

Claims 4-5, 13-14, 30, 32, 34, 37, 39 and 387 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17610319 (319) in view of Zimmerman et al. (WO 2012/162564 11-2012; ‘Zimmerman’; first cited 11/27/17).
This is a provisional nonstatutory double patenting rejection.
319 teach peptide constructs of formula P3-x-P4 (claim 7) where P3 is SEQ ID NO:3, P4 is SEQ ID NO:8 (claims 7 and 15) and where the linker is GGG (claim 11). 
319 does not teach the details of claim 13 and dependents.
Zimmerman teach constructs comprising P1-x-P2 (claim 1) and teach specific conjugates (pages 37-38) for inducing an immune response (abstract). In sections 00217 and 00218 on pages 79-80 Zimmerman teach that specific conjugates including SEQ ID NOs: 1, 2 and 11 directly develop immature dendritic cells (iDCs) to mature dendritic cells. Further, Zimmerman suggest that the dendritic cells be labeled with particular radioisotopes (page 71 section 00198), that an antibody with specific affinity be conjugated (page 72 lines 1-5), and that a cytokine be conjugated via a lysosomatropic agent (page 73 section 00202). Zimmerman teach that the cells can be tracked to allow for location within a subject’s body (page 71 section 00198).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 319 based on the specific suggestions of 319. Since 319 suggest P3 is SEQ ID NO:3, P4 is SEQ ID NO:8 (claims 7 and 15) and where the linker is GGG (claim 11) one would have been motivated to make (SEQ ID NO: 3 – GGG – SEQ ID NO: 8). Further, since 319 teach peptide constructs of formula P1-x-P2 (claim 1) and Zimmerman teach constructs comprising P1-x-P2 (claim 1) with additional advantageous features one would have  been motivated to use the known features taught by Zimmerman (page 71 section 00198, page 72 lines 1-5 and page 73 section 00202). One would have had a reasonable expectation of success since the agents were known and one could have combined by known methods.
In relation to claims 4 and 387, SEQ ID NO: 3 – GGG – SEQ ID NO: 8 is of formula P1-x-P2 (corresponding to instant SEQ ID NO:36 – x – SEQ ID NO: 13 which comprises instant SEQ ID NO: 36) and is applicants’ elected species and thus would have the function as claimed (further see the claim interpretation above).
In relation to claims 5 and 14, SEQ ID NO: 8 is instant SEQ ID NO:13.
In relation to claim 13, SEQ ID NO: 3 – GGG – SEQ ID NO: 8 is of formula P1-x-P2 (corresponding to instant SEQ ID NO:36 – x – SEQ ID NO: 13 which comprises instant SEQ ID NO: 36) and is applicants’ elected species and thus would have the function as claimed (further see the claim interpretation above). In sections 00217 and 00218 on pages 79-80 Zimmerman teach that specific conjugates including SEQ ID NOs: 1, 2 and 11 directly develop immature dendritic cells (iDCs) to mature dendritic cells.
	In relation to claim 30, Zimmerman suggest that the dendritic cells be labeled with particular radioisotopes (page 71 section 00198).
	In relation to claim 32, Zimmerman suggest an antibody with specific affinity be conjugated (page 72 lines 1-5).
	In relation to claim 34, Zimmerman suggest that a cytokine be conjugated (page 73 section 00202).
	In relation to claim 37, Zimmerman suggest an antibody with specific affinity be conjugated (page 72 lines 1-5) and suggest that a cytokine be conjugated (page 73 section 00202).
	In relation to claim 39, Zimmerman suggest that a cytokine be conjugated via a lysosomatropic agent (page 73 section 00202).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658